 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES BANKRUPTCY COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
 9
       In re:                                              Case No. 19-42865-BDL
10
                                                           ORDER APPROVING ATTORNEY’S
11     SHANE EDWARD MILES                                  COMPENSATION
12
                                       Debtor(s).
13

14          THIS MATTER came before the Court on the Attorney’s Application for Compensation in a

15   Chapter 13 Case filed by          ELLEN ANN BROWN                                      . (“Applicant”).

16   Based on the application,

17          It is hereby ORDERED that:

18          1.     Applicant is awarded compensation of $____5000.00___________________ as an
            administrative expense under 11 U.S.C. § 503(b).
19
            2.     The compensation shall be paid according to the confirmed plan or, if a plan is never
20
            confirmed, prior to dismissal or conversion (subject to applicable Trustee’s fee).
21
            3.      Unless the Court orders otherwise, if this case is dismissed or converted after plan
22          confirmation, the Chapter 13 Trustee shall send undisbursed plan payments on hand to debtor(s)
            in care of the Applicant, if the Applicant is the debtor(s)’ attorney at the time of dismissal or
23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
            conversion.
 1                                                   / / /End of Order/ / /
 2   Presented by:
 3   /s/ Ellen Ann Brown
                                                 _
     ELLEN ANN BROWN WSB 27992
 4   744 S Fawcett Ave
     Tacoma, WA 98402
 5   253-573-1958
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     Order Approving Attorney’s Compensation
     Local Forms W.D. Wash. Bankr., Form 13-10
     Eff. 12/14
